Opinion of the Court, by
Preston, J.
This is an action of assumpsit brought by the plaintiff, a foreign corporation carrying on business in this Kingdom, against the defendant, a sugar planter, to recover the sum of $4,172 28, and interest, for money loaned, money laid out and expended, money had and received, goods sold and delivered, and labor and services by plaintiff’s servants, according to the accounts annexed to the complaint.
The action was tried at the last October term of the Court, before the Chief Justice and a foreign jury, and resulted in a verdict for the plaintiff.
From the testimony adduced on the part of the plaintiff, it appeared that Claus Spreokels canied on business at Spreckelsville and Kahului, on the island of Maui, and that he had made advances and sold goods to the defendant; that he had carried on business in his own name, but for and on account of himself and certain other parties who were afterwards incorporated in the State of California, under the corporate name of “The Hawaiian Commercial and Sugar Company,” the plaintiff herein: That on the 1st of November, 1882, George C. Williams took charge as *530manager for the plaintiff, (the accounts between the defendant and Claus Spreckels having been closed) and opened a new account with the defendant, and that advances were made and goods sold to the defendant, and labor performed from time to time until the closing of the account, the plaintiff receiving and accounting for sugars from time to time received from the defendant, leaving the balance claimed owing by the defendant: That the defendant from time to time drew orders upon Claus Spreck-els, which were paid by Williams, out of moneys belonging to the plaintiff. Claus Spreckels was president of the plaintiff company during the time covered by the accounts. The plaintiff company was registered in the office of the Minister of the Interior, during the first week in January, 1883. It was also proved that after the 2d of November, 1882, a change was made in the bill heads from “Claus Spreckels” to “Hawaiian Commercial and Sugar Company,” and the accounts were regularly delivered to defendant.
Upon the close of the plaintiff’s ease, counsel for the defendant moved the Court to instruct the jury to render a verdict for the defendant, which the Court declined to do. The defendant excepted and the bill of exceptions came on for argument on the 20th day of January last.
Mr. Dole, for the defendant, contended that the debt was due to Spreckels, and that the plaintiff company, not being registered until January, 1883, the plaintiff could not recover.
Mr. Hatch, for plaintiff, argued that the granting of a non-suit being in the discretion of the Court, exceptions would not lie, and that the testimony showed that the debt was owing to the plaintiff.
By the Court.
The only point raised on this bill of exceptions is, was the learned Chief Justice wrong in refusing to direct the jury to return a verdict for the defendant?
To justify the presiding judge in directing such a verdict, there should be a total want of evidence to support the plaintiff’s claim. Can it be said from the evidence set out that the evidence on behalf of the plaintiff failed to show a cause of action ?
We think there was abundant testimony on behalf of the plain*531tiff (in the absence of any testimony on the part of the defendant) to sustain a verdict for the plaintiff and that the learned judge would have erred in directing a verdict as requested.
F. M. Hatch and Paul Neumann, for plaintiff.
8. J3. Hole and Jona. Austin, for defendant,
Honolulu, February 5, 1886.
This being the only exception, and no new trial on the ground that the verdict was against evidence having been applied for, we must overrule the exceptions and allow the verdict for the plaintiff to stand.
Exceptions overruled with costs.